18-2512
     Zhang v. Barr
                                                                            BIA
                                                                       Conroy, IJ
                                                                    A095 725 165
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,*
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   LINGHUA ZHANG,
14            Petitioner,
15
16                   v.                                   18-2512
17                                                        NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Theodore N. Cox, Esq., New York,
24                                   NY.
25

     * Circuit Judge Peter W. Hall, originally a member of the panel, is
     currently unavailable. Circuit Judge Jon O. Newman has replaced Judge
     Hall on the panel for this matter. See 2d Cir. IOP E(b).
 1   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
 2                                   General; Holly M. Smith, Senior
 3                                   Litigation Counsel; David Kim,
 4                                   Trial Attorney, Office of
 5                                   Immigration Litigation, United
 6                                   States Department of Justice,
 7                                   Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Linghua Zhang, a native and citizen of the

13   People’s Republic of China, seeks review of a July 31, 2018

14   decision of the BIA affirming a September 8, 2017 decision of

15   an Immigration Judge (“IJ”), which denied Zhang’s application

16   for asylum, withholding of removal, and relief under the

17   Convention Against Torture (“CAT”).          In re Linghua Zhang, No.

18   A 095 725 165 (B.I.A. July 31, 2018), aff’g No. A 095 725 165

19   (Immig. Ct. N.Y. City Sept. 8, 2017).         We assume the parties’

20   familiarity with the underlying facts and procedural history.

21       We have reviewed both the IJ’s and the BIA’s opinions

22   “for the sake of completeness.”              Wangchuck v. Dep’t of

23   Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).   The

24   standards of review are well established.                 See 8 U.S.C.

25   § 1252(b)(4); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

                                        2
 1   Cir. 2018); Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013).

 2        Credibility

 3        The   agency   may,     “[c]onsidering   the   totality       of   the

 4   circumstances . . . base a credibility determination on the

 5   demeanor, candor, or responsiveness of the applicant,” the

 6   “inherent plausibility” of her account, and inconsistencies

 7   in   her   statements   or    between   her   statements     and    other

 8   evidence, without regard to whether they go “to the heart of

 9   the applicant’s claim.”        8 U.S.C. § 1158(b)(1)(B)(iii).           “We

10   defer . . . to an IJ’s credibility determination unless . . .

11   it is plain that no reasonable fact-finder could make such an

12   adverse credibility ruling.”           Xiu Xia Lin v. Mukasey, 534

13 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d
14   at   76.      Substantial      evidence    supports    the     agency’s

15   determination that Zhang was not credible.

16        First, the agency reasonably relied on an inconsistency

17   in Zhang’s testimony regarding whether she had ever possessed

18   documentation of her encounters with the police in China.

19   She testified that she had been issued documents related to

20   her interactions with the police in China and lost them when

21   she lost her cell phone, but later testified that she did not

22   ever have those documents, and that she only had pictures of

                                        3
 1   church gatherings.     The agency was not required to accept her

 2   explanation that she misunderstood the initial question.        See

 3   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 4   petitioner must do more than offer a plausible explanation

 5   for his inconsistent statements to secure relief; he must

 6   demonstrate that a reasonable fact-finder would be compelled

 7   to credit his testimony.” (internal quotation marks omitted)

 8   (quoting Zhang v. U.S. I.N.S., 386 F.3d 66, 76 (2d Cir.

 9   2004))).

10       Second, the agency reasonably found implausible Zhang’s

11   testimony that she did not know the name of any of her former

12   pastors.    We defer to the agency’s implausibility findings

13   so long as they are “tethered to record evidence, and there

14   is nothing else in the record from which a firm conviction of

15   error could properly be derived.”       Wensheng Yan v. Mukasey,

16   509 F.3d 63, 67 (2d Cir. 2007).       The agency reasonably found

17   Zhang’s explanation that many of her former pastors were

18   elderly    or   deceased   unsatisfactory.   Even   crediting   her

19   earlier statement that members of her community did not refer

20   to elderly people by their names out of respect, she claimed

21   only that “many” of the pastors were elderly, she did not

22   offer the title that she referred to the pastors by when asked

                                       4
 1   for a name, and the fact that some of her pastors are now

 2   deceased does not explain why she would not know their names,

 3   especially given the role that that the church allegedly

 4   played in her life.     Certified Administrative Record (“CAR”)

 5   at 121.

 6       Third, the agency made a negative demeanor finding,

 7   describing Zhang as “nervous” when questioned about issues

 8   beyond the scope of her written statement.               CAR at 63.

 9   Nervousness does not necessarily imply untruthfulness, but

10   the appearance that testimony is memorized or scripted does

11   undermine credibility.      Cf. Shu Wen Sun v. BIA, 510 F.3d 377,

12   381 (2d Cir. 2007) (deferring to IJ’s finding that “petitioner

13   was evasive and non-responsive in a manner that suggested

14   untruthfulness,    rather    than    nervousness    or    difficulty

15   comprehending the proceedings”); see also Majidi, 430 F.3d at

16   81 n.1 (affording particular deference to demeanor finding

17   because IJ “is in the best position to discern, often at a

18   glance, . . . whether a witness who hesitated in a response

19   was nevertheless attempting truthfully to recount what he

20   recalled of key events or struggling to remember the lines of

21   a carefully crafted ‘script’” (quoting Zhang, 386 F.3d at

22   73)).     As   noted   above,   Zhang   testified   inconsistently

                                      5
 1   regarding the nature of the evidence she allegedly lost with

 2   her cell phone and could not name any of her former pastors—

 3   both of which were issues that she had not addressed in her

 4   written statement.

 5       Finally, the agency reasonably concluded that the absence

 6   of reliable corroborating evidence further undermined Zhang’s

 7   credibility.      An asylum applicant’s failure to corroborate

 8   her testimony may bear on her credibility “because the absence

 9   of corroboration in general makes an applicant unable to

10   rehabilitate testimony that has already been called into

11   question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

12   2007).       Zhang      did    not     present        any        contemporaneous

13   documentation     of    her   church       attendance       in    China    or   her

14   encounters with the police.            The letters from her churches

15   in China and the United States corroborated her religious

16   practice, but not her claims of past persecution.                         The only

17   evidence   corroborating       Zhang’s       claims    of    past     abuse     was

18   letters    from   her    friends     and     family,    which        the    agency

19   reasonably accorded little weight because they were authored

20   by interested witnesses unavailable for cross-examination.

21   See In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A.

22   2010) (finding that unsworn letters from the applicant’s

                                            6
 1   friends and family did not provide substantial support for

 2   the applicant’s claims because they were from interested

 3   witnesses not subject to cross-examination), overruled on

 4   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

 5   38 (2d Cir. 2012); see also Y.C. v. Holder, 741 F.3d 324, 334

 6   (2d Cir. 2013) (deferring to agency’s decision to give little

 7   weight to letter from applicant’s spouse in China).

 8         Accordingly, given the inconsistency, implausibility,

 9   and       demeanor     findings,    and       the    absence         of   reliable

10   corroborating         evidence,    the    agency’s        adverse     credibility

11   determination is supported by substantial evidence.                         See 8

12   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

13         Future Persecution

14         Absent past persecution, an applicant may prevail on an

15   asylum claim by demonstrating that she subjectively fears

16   future      persecution     and    that       this       fear   is    objectively

17   reasonable.      Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

18   Cir. 2004).      An applicant can show that a fear is objectively

19   reasonable by establishing either a “reasonable possibility

20   . . . she would be singled out individually for persecution,”

21   or    a    “pattern    or   practice”        of   persecution        of   “persons

22   similarly            situated”       to           her.               8      C.F.R.

                                              7
 1   § 1208.13(b)(2)(iii)(A); see also Y.C., 741 F.3d at 332; In

 2   re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005) (defining a

 3   pattern   or   practice   of   persecution   as    the    “systemic   or

 4   pervasive” persecution of a group).      Where the claim is based

 5   on activities undertaken after the applicant’s arrival in the

 6   United States, this requires “some showing that authorities

 7   in [her] country of nationality are (1) aware of [her]

 8   activities or (2) likely to become aware of [her] activities.”

9    Hongsheng Leng v. Mukasey, 528 F.3d 135, 138 (2d Cir. 2008).

10   A “fear may be well-founded even if there is only a slight,

11   though discernible, chance of persecution.”              Diallo v. INS,

12   232 F.3d 279, 284 (2d Cir. 2000) (citing INS v. Cardoza-

13   Fonseca, 480 U.S. 421, 431 (1987)).               But a fear is not

14   objectively reasonable if it lacks “solid support” in the

15   record and is merely “speculative at best.”          Jian Xing Huang

16   v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005).

17       Although the agency credited Zhang’s claim that she

18   practices Christianity in the United States, it reasonably

19   concluded that she did not have an objectively reasonable

20   fear of future persecution on that basis.                Zhang did not

21   claim that the Chinese government was aware of her religious

22   practice in the United States and, other than the testimony

                                       8
 1   that the agency found not credible and the letters to which

 2   the agency reasonably assigned minimal weight, Zhang’s claim

 3   that the Chinese government knew or would learn of her

 4   religious   practice     in   China       was   based    only    on   country-

 5   conditions evidence regarding the treatment of Christians.

 6   Accordingly,   her      argument   is       that   she    will    attend    an

 7   underground church in China, that there is a reasonable

 8   possibility that the Chinese government will learn of that

9    attendance and persecute her as a result, and that she

10   established that possibility by showing a pattern or practice

11   of   persecution   of    similarly         situated     Christians.        See

12   Hongsheng Leng, 528 F.3d at 142–43.

13        Zhang argues that she satisfied her burden to demonstrate

14   an objectively reasonable fear of future persecution, but she

15   does not identify any evidence in the record that supports

16   this claim, and the agency reasonably concluded that she

17   failed to make that showing.              First, as the BIA emphasized,

18   Zhang failed to provide any evidence of the persecution of

19   similarly situated individuals.             Moreover, as the IJ found,

20   the record reflects that there are an estimated 68 million

21   Protestants in China, only 23 million of whom are affiliated

22   with a government-sanctioned church.               See CAR at 242 (U.S.

                                           9
 1   State Dept. 2015 Int’l Religious Freedom Rep.).             While the

 2   agency did not discuss all the evidence in the record, it

 3   gave    “reasoned   consideration    to   the   petition,   and   made

 4   adequate findings,” and it did not need to “expressly parse

 5   or refute on the record each individual argument or piece of

 6   evidence offered by the petitioner.”        Zhi Yun Gao v. Mukasey,

 7   508 F.3d 86, 87 (2d Cir. 2007) (internal quotation marks

 8   omitted) (quoting Wang v. Bd. of Immigration Appeals, 437

 9 F.3d 270, 275 (2d Cir. 2006)).       A review of the record shows

10   that there is significant regional variation in the treatment

11   of members of unsanctioned religious groups in China, and

12   does not establish a pattern or practice of persecution of

13   underground church members in Zhang’s native Fujian Province.

14   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 149, 169–70 (2d

15   Cir. 2008) (finding no error in the agency’s requirement that

16   an applicant demonstrate a well-founded fear of persecution

17   specific to Fujian Province when persecutory acts in China

18   vary according to province).

19          In sum, Zhang did not meet her burden for asylum because

20   she did not present credible evidence that she suffered past

21   harm or was at risk of being singled out for future harm, and

22   she did not establish that there is a pattern or practice of

                                     10
 1   persecuting Christians who attend underground churches in

 2   China.       See    8    U.S.C.     § 1158(b)(1)(B);      8   C.F.R.

 3   § 1208.13(b)(1), (2).        Because Zhang failed to meet her

4    burden for asylum, she “necessarily” failed to meet the higher

5    standards for withholding of removal and CAT relief.              See

 6   Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010). 1

 7        For the foregoing reasons, the petition for review is

 8   DENIED.   All pending motions and applications are DENIED and

 9   stays VACATED.

10                                   FOR THE COURT:
11                                   Catherine O’Hagan Wolfe,
12                                   Clerk of Court




     1 Because these findings are dispositive, we do not reach the agency’s
     alternative findings that Zhang did not satisfy her burden of proof
     because she failed to present reasonably available corroborating
     evidence of her past harm and that she waived her CAT claim.
                                       11